

Exhibit 10.17.1
 
As amended on November 23, 2010



2005
RAYMOND JAMES FINANCIAL, INC.
RESTRICTED STOCK PLAN


(Initially effective February 17, 2005 and amended on February 16, 2006, May 24,
2006, November 27, 2006 ( the November 27, 2006 amendments were approved by
shareholders on February 15, 2007),  August 22, 2007, May 21, 2008, November 25,
2008 (the November 25, 2008 amendments were approved by shareholders on February
19, 2009) and November 23, 2010)






SECTION 1
PURPOSE OF THE PLAN


The name of this plan is THE 2005 RAYMOND JAMES FINANCIAL, INC. RESTRICTED STOCK
PLAN (the "Plan"). The purpose of the Plan is to enable RAYMOND JAMES FINANCIAL,
INC. (the "Company") and its Subsidiaries to attract, retain and motivate
employees and independent contractors associated with the Company (or its
Subsidiaries), to compensate them for their contributions or anticipated
contributions to the growth and profits of the Company (or its Subsidiaries) and
to encourage ownership of stock in the Company on the part of such personnel.
The Plan provides incentives to employees and independent contractors associated
with the Company (or its Subsidiaries) or to be associated with the Company (or
its Subsidiaries), which are linked directly to increases in shareholder value
and will therefore inure to the benefit of all shareholders of the Company.


SECTION 2
DEFINITIONS


For purposes of the Plan, the following terms shall be defined as set forth
below:


(a)           "Board" means the Board of Directors of the Company. If one or
more Committees have been appointed by the Board to administer the Plan, "Board"
shall refer to such Committee, except where the context otherwise requires or
the terms hereof provide for authority to be exercised or decisions made by the
Board in direct relation to the Committee.


(b)           "Cause" means (i) the willful and continued failure by such
Participant to substantially perform his duties with the Company or a Subsidiary
(other than any such failure resulting from incapacity due to physical or mental
illness), or (ii) the willful engaging by a Participant in conduct which is
demonstrably and materially injurious to the Company or a Subsidiary, monetarily
or otherwise. For purposes of this Subsection, no act, or failure to act, on a
Participant's part shall be deemed "willful" unless done, or omitted to be done,
by such Participant not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company or a Subsidiary.


(c)           "Code" means the Internal Revenue Code of 1986, as amended from
time to time.


(d)           "Committee" means the Corporate Governance, Nominating and
Compensation Committee of the Board, appointed by the Board from among its
members and shall consist of not less than three members thereof who are and
shall remain Committee members only so long as they remain "disinterested
persons" as defined in Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the "1934 Act").


(e)           "Disability" means permanent and total disability as determined
under the Company's long-term disability plan unless the Participant is not a
participant in the Company’s long-term disability plan or in the absence of such
long-term disability plan, in which case, “Disability” means a mental or
physical condition which totally and presumably permanently prevents the
Participant from engaging in any substantial gainful employment with the Company
or the Subsidiary with which the Participant was employed prior to the inception
of the disability; provided that, for purposes of awards granted hereunder that
are subject to Section 409A, “Disability” means a disability within the meaning
of Code Section 409A(a)(2)(C) and Treasury regulation section 1.409A-3(i)(4), as
each may be amended from time to time.


(f)           "Eligible Person" means an employee or a potential employee of the
Company or any Subsidiary as well as independent contractors associated with or
to be associated with the Company or its Subsidiaries as described in Section 3.


 
 

--------------------------------------------------------------------------------

 
(g)           "Participant" means an Eligible Person selected or ratified for
selection by the Committee or a senior executive officer of the Company,
pursuant to the Committee’s authority or the officer’s authority, as the case
may be, in Section 6, to receive an award of Restricted Stock or of an award of
a Restricted Stock Unit.


(h)           "Restricted Period" means the period during which the restrictions
on the Restricted Stock or the Restricted Stock Unit are in effect.


(i)           "Restricted Stock" means an award of shares of Stock that is
subject to the restrictions set forth in Section 5.


(j)           "Restricted Stock Unit" means an award of the right to receive
Stock, cash or a combination thereof, as determined by the Committee in its sole
discretion, upon settlement that is subject to the restrictions set forth in
Section 5A.


(k)           "Retirement" means, unless otherwise defined in the documented
grant of the specific award to the Participant, a Participant’s voluntary
Separation from Service or involuntary Separation from Service other than for
Cause from the Company or any Subsidiary after attainment of age 65.


(l)           "Section 16(a) Person" means any officer or director of the
Company or any Subsidiary who is subject to the reporting requirements of
Section 16(a) of the 1934 Act.


(m)           “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.


(n)           “Separation from Service” means a termination of employment (in
the case of an employee) or a termination of service (in the case of an
independent contractor) from the Company and its Subsidiaries; provided that,
for purposes of awards granted hereunder that are subject to Section 409A, a
“Separation from Service” means a Participant’s death, retirement or other
termination of employment or service with the Company and its Subsidiaries (as
determined in accordance with Code Section 409A(2)(A)(i) and Treasury regulation
section 1.409A-1(h), as each may be amended from time to time).


(o)           "Stock" means the common stock of the Company, $.01 par value.


(p)           "Subsidiary" means any corporation (other than the Company) 50% or
more of the total combined voting power of all classes of stock of which is
owned, directly or indirectly, by the Company.


SECTION 3
ELIGIBILITY AND PARTICIPATION


Employees of the Company and its Subsidiaries and/or persons being recruited for
employment, as well as independent contractors associated with and/or being
recruited for association with the Company or its Subsidiaries, who are or will
be responsible for or contribute to the management, growth and/or profitability
of the Company or its Subsidiaries shall be eligible to participate in the Plan.
The Participants under the Plan shall be selected from time to time by the
Committee, in its sole discretion, from among Eligible Persons.


SECTION 4
AMOUNT AND FORM OF AWARDS


(a)           The Committee, in its sole discretion, shall determine and grant
the awards of Restricted Stock and Restricted Stock Units to be granted under
the Plan, provided, however, that awards under this Plan may be determined and
granted by senior executive officers of the Company, based on recommendations of
various departments or Subsidiaries of the Company, in connection with the
initial association of an individual who upon association will qualify as an
Eligible Person.  A Participant will receive such awards in Restricted Stock or
Restricted Stock Units, as designated in the grant.


(b)           The maximum number of shares of Stock which may be issued under
the Plan as Restricted Stock or which may be covered by Restricted Stock Units,
when aggregated, shall be (1) 10,425,000 in total and (2) 2,000,000 in any
fiscal year, subject to adjustment as provided in Section 7, and, with respect
to any Restricted Stock, such shares may be authorized but unissued shares, or
previously issued shares reacquired by the Company, or both.  In the event
Restricted Stock or a Restricted Stock Unit is forfeited prior to the end of the
Restricted Period, the shares of Stock so forfeited or the number of shares to
which the forfeited Restricted Stock Unit relates, shall immediately become
available for future awards.


 
 

--------------------------------------------------------------------------------

 
SECTION 5
RESTRICTED STOCK


(a)           The number of shares of Restricted Stock awarded to a Participant
under the Plan will be determined in accordance with Section 4(a).  For purposes
of this Plan, the fair market value of Stock for an award will be the Stock’s
closing price on the New York Stock Exchange or the last sale price on any other
national securities exchange registered under the Securities and Exchange Act of
1934, as amended, upon which the Stock is then listed on such date, or if the
Stock was not traded on such date, on the next preceding day on which sales of
shares of the Stock were reported, all as determined by the Committee.


(b)           A "book entry" (i.e., a computerized or manual entry) shall be
made in the records of the Company to evidence an award of shares of Restricted
Stock to a Participant. All shares of Restricted Stock shall be issued and held
in an individual account for each Participant until the Restricted Period (as
defined in Section 5(c)) has expired. Such Company records shall, absent
manifest error, be binding on the Participants.


(c)           The shares of Restricted Stock awarded pursuant to this Section 5
shall be subject to the restrictions and conditions set forth in the underlying
contracts with the Participants and/or as set forth in the documented grant of
any award pursuant to this Plan to the Participants.


(d)           Unless the Committee in its sole discretion shall determine
otherwise at or prior to the time of the grant of any award, the Participant
shall have the right to direct the vote of his shares of Restricted Stock during
the Restricted Period. The Participant shall have the right to receive any
regular dividends on such shares of Restricted Stock. The Committee shall in its
sole discretion determine the Participant's rights with respect to extraordinary
dividends on the shares of Restricted Stock.


(e)           Shares of Restricted Stock shall be delivered to the Participant
in accordance with Section 9(a) promptly after, and only after, the Restricted
Period shall expire or lapse (or such earlier time as the restrictions may lapse
in accordance with Section 5(f)) without forfeiture in respect of such shares of
Restricted Stock.


(f)           Subject to the provisions of Section 5(c), the following
provisions shall apply to a Participant's shares of Restricted Stock prior to
the end of the Restricted Period (including extensions):


(i)
Upon the death or Disability of a Participant, the restrictions on his or her
Restricted Stock shall immediately lapse, and the Restricted Period applicable
to such Restricted Stock shall expire. Upon the death of a Participant, such
Participant's Restricted Stock shall transfer to the Participant's beneficiary
as such beneficiary is designated on a form provided by the Company, or if no
beneficiary is so designated, by will or the laws of descent and distribution.



(ii)
Upon the Retirement of a Participant, and after satisfaction of a non-compete
provision as set forth below (the violation of which shall result in the
immediate forfeiture of any unvested Restricted Stock), any unvested Restricted
Stock shall vest on a pro-rated basis (with the pro-ration being determined by
comparing completed, full years of service, if any, since the date of initial
award to the vesting schedule or by such other pro-ration method as may
otherwise be set forth in the underlying contract with the Participant or in the
documented grant of the specific award to the Participant), and the Restricted
Period applicable to the Restricted Stock that vests in accordance with this
provision shall expire. Any unvested shares of Restricted Stock that do not vest
in accordance with the preceding sentence shall be immediately forfeited.  For
purposes of this subparagraph (f)(ii), a Participant shall be deemed to have not
satisfied the non-compete provision if the Participant, within one year after
the date of Retirement:



(1)  
discloses the list of the Company's or a Subsidiary's customers or any part
thereof to any person, firm, corporation, association, or other entity for any
reason or purpose whatsoever; or



(2)  
discloses to any person, firm, corporation, association, or other entity any
information regarding the Company's or a Subsidiary's general business practices
or procedures, methods of sale, list of products, personnel information and any
other valuable confidential business or professional information unique to the
Company's or a Subsidiary's business; or



(3)  
owns more than five per cent (5%) of, manages, operates, controls, is employed
by, acts as an agent for, participates in or is connected in any manner with the
ownership, management, operation or control of any business which is engaged in
businesses which are competitive to the business of the Company or a Subsidiary;
and are located within a radius of 100 miles of any location where the
Participant was employed or which was under the supervision, management or
control of the Participant; or





 
 

--------------------------------------------------------------------------------

 
(4)  
solicits or calls either for himself/herself or any other person or firm, any of
the customers of the Company or a Subsidiary on whom the Participant called,
with whom the Participant became acquainted, or of whom the Participant learned
of during his employment; or



(5)  
solicits any of the employees or agents of the Company or a Subsidiary to
terminate their employment or relationship with the Company or a Subsidiary.





(iii)
It is the intention of the Company and its Subsidiaries that this paragraph (f)
be given the broadest protection allowed by law with regard to the restrictions
herein contained. Each restriction set forth in this paragraph (f) shall be
construed as a condition separate and apart from any other restriction or
condition. To the extent that any restriction contained in this paragraph (f) is
determined by any court of competent jurisdiction to be unenforceable by reason
of it being extended for too great a period of time, or as encompassing too
large a geographic area, or over too great a range of activity, or any
combination of these elements, then such restriction shall be interpreted to
extend only over the maximum period of time, geographic area, and range of
activities which said court deems reasonable and enforceable.



(iv)
If a Participant voluntarily incurs a Separation from Service, or if a
Participant involuntarily incurs a Separation from Service for Cause, such
Participant shall forfeit his or her Restricted Stock for which the Restricted
Period has not expired on the date of the Separation from Service.



SECTION 5A
RESTRICTED STOCK UNITS


(a)           The number of Restricted Stock Units awarded to a Participant
under the Plan will be determined in accordance with Section 4(a).  For purposes
of this Plan, the fair market value of Stock for an award will be the Stock’s
closing price on the New York Stock Exchange or the last sale price on any other
national securities exchange registered under the Securities and Exchange Act of
1934, as amended, upon which the Stock is then listed on such date, or if the
Stock was not traded on such date, on the next preceding day on which sales of
shares of the Stock were reported, all as determined by the Committee.  In the
event the Committee provides for alternative methods for grants of awards, the
Committee, in its sole discretion, may provide for alternative methods of
determining the fair market value of Stock for such awards, and may also provide
for alternative forfeiture provisions, so long as the alternative methods or
provisions do not (i) materially increase the benefits, (ii) materially increase
the number of Restricted Stock Units issued or (iii) materially modify the
eligibility requirements applicable to Section 16(a) Persons.


(b)           A "book entry" (i.e., a computerized or manual entry) shall be
made in the records of the Company to evidence an award of Restricted Stock
Units to a Participant, but no "book entry" shall be made in the Stock records
of the Company at the time of an award of a Restricted Stock Unit.  All
Restricted Stock Units shall be recorded in an individual book account for each
Participant until the Restricted Period (as defined in Section 5A(c)) has
expired.  Such Company records shall, absent manifest error, be binding on the
Participants.


(c)           The Restricted Stock Units awarded pursuant to this Section 5A
shall be subject to the restrictions and conditions set forth in the underlying
contracts with the Participants and/or as set forth in the documented grant of
any award pursuant to this Plan to the Participants.


(d)           With respect to a Restricted Stock Unit, no certificate for shares
of Stock shall be issued at the time the grant is made (nor shall any "book
entry" be made in the Stock records of the Company) and the Participant shall
have no right to or interest in shares of Stock of the Company as a result of
the grant of Restricted Stock Units.


 
 

--------------------------------------------------------------------------------

 
(e)           Dividend equivalents may be credited in respect of Restricted
Stock Units, as the Committee deems appropriate.  Such dividend equivalents may
be paid in cash or converted as of the date the Restricted Period expires and
lapses into shares of Stock, the number of which shall be determined as follows:
(1) if the Company declares and pays a cash dividend, the number of additional
shares of Stock that will be issued upon the expiration of the Restricted Period
shall be equal to the quotient obtained by dividing (i) the aggregate amount or
value of the dividends paid with respect to that number of shares of Stock equal
to the number of Restricted Stock Units subject to the Participant’s award as of
the date or dates the dividends were paid by the Company to the Company’s
shareholders by (ii) the fair market value per share of Stock on the date the
Restricted Period expires and lapses, rounded down to the nearest whole share of
Stock; or (ii) or if the Company declares and pays a Stock dividend, the number
of additional shares of Stock that will be issued upon the expiration of the
Restricted Period shall be equal to the number of shares of Stock distributed
with respect to the shares underlying the Restricted Stock Units as of the date
or dates the dividends were paid by the Company to the Company’s shareholders,
rounded down to the nearest whole share of Stock.  The dividend equivalents will
be subject to all of the terms and conditions of the underlying Restricted Stock
Unit award to which they relate, including that the dividend equivalents will
vest and become payable upon the same terms and at the same time as the
Restricted Stock Units to which they relate.


(f)           Any shares of Stock or cash that may be issued or paid in
satisfaction of a Restricted Stock Unit delivered under the Plan shall be
delivered to the Participant in accordance with Section 9(a) promptly after, and
only after, the Restricted Period shall expire or lapse (or such earlier time as
the restrictions may lapse in accordance with Section 5A(g)) without forfeiture
in respect of such Restricted Stock Unit.  Notwithstanding the foregoing, with
respect to awards granted hereunder that are subject to Section 409A, such
shares of Stock or cash must be delivered in accordance with Treasury Regulation
Section 1.409A-3(d), as may be amended from time to time; provided, that, if the
Restricted Period or applicable restrictions expire or lapse as a result of the
Participant’s Retirement and the issuance or payment of shares of Stock or cash
must be delayed in accordance with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “specified employees” of certain
publicly-traded companies), such shares or cash will be delivered on the first
business day following the six (6) month anniversary of the Participant’s
Separation from Service, unless the Participant dies during such six (6) month
period, in which case, the shares or cash will be delivered to the Participant’s
estate as soon as practicable following his or her death, or unless the
Participant is required to satisfy the non-compete provision set forth in
Section 5(g)(ii) below, in which case, the shares or cash will be delivered
after satisfaction of the non-compete provision.


(g)           Subject to the provisions of Section 5A(c), the following
provisions shall apply to a Participant's Restricted Stock Unit prior to the end
of the Restricted Period (including extensions):


(i)           Upon the death or Disability of a Participant, the restrictions on
his or her Restricted Stock Unit shall immediately lapse, and the Restricted
Period applicable to such Restricted Stock Unit shall expire.  Upon the death of
a Participant, such Participant's Restricted Stock Unit shall transfer to the
Participant's beneficiary as such beneficiary is designated on a form provided
by the Company, or if no beneficiary is so designated, by will or the laws of
descent and distribution.


(ii)
Upon the Retirement of a Participant, and after satisfaction of a non-compete
provision as set forth below (the violation of which shall result in the
immediate forfeiture of any unvested Restricted Stock Units), any unvested
Restricted Stock Unit shall vest on a pro-rated basis (with the pro-ration being
determined by comparing completed, full years of service, if any, since the date
of initial award to the vesting schedule or by such other pro-ration method as
may otherwise be set forth in the underlying contract with the Participant or in
the documented grant of the specific award to the Participant) on the one-year
anniversary of the Participant’s Retirement, the Restricted Period applicable to
the Restricted Stock Units that vest in accordance with this provision shall
expire and such Restricted Stock Units shall thereafter be settled in accordance
with Section 5A(f). Any unvested Restricted Stock Units that do not vest in
accordance with the preceding sentence shall be immediately forfeited.  For
purposes of this subparagraph (g)(ii), a Participant shall be deemed to have not
satisfied the non-compete provision if the Participant, within one year after
the date of Retirement:



 
(1)
discloses the list of the Company's or a Subsidiary's customers or any part
thereof to any person, firm, corporation, association, or other entity for any
reason or purpose whatsoever; or



 
(2)
discloses to any person, firm, corporation, association, or other entity any
information regarding the Company's or a Subsidiary's general business practices
or procedures, methods of sale, list of products, personnel information and any
other valuable confidential business or professional information unique to the
Company's or a Subsidiary’s business; or



 
 

--------------------------------------------------------------------------------

 
 
(3)
owns more than five per cent (5%) of, manages, operates, controls, is employed
by, acts as an agent for, participates in or is connected in any manner with the
ownership, management, operation or control of any business which is engaged in
businesses which are competitive to the business of the Company or a Subsidiary;
and are located within a radius of 100 miles of any location where the
Participant was employed or which was under the supervision, management or
control of the Participant; or



 
(4)
solicits or calls either for himself/herself or any other person or firm, any of
the customers of the Company or a Subsidiary on whom the Participant called,
with whom the Participant became acquainted, or of whom the Participant learned
of during his employment; or



(5)  
solicits any of the employees or agents of the Company or a Subsidiary to
terminate their employment or relationship with the Company or a Subsidiary.



(iii)           It is the intention of the Company and its Subsidiaries that
this paragraph (g) be given the broadest protection allowed by law with regard
to the restrictions herein contained.  Each restriction set forth in this
paragraph (g) shall be construed as a condition separate and apart from any
other restriction or condition.  To the extent that any restriction contained in
this paragraph (g) is determined by any court of competent jurisdiction to be
unenforceable by reason of it being extended for too great a period of time, or
as encompassing too large a geographic area, or over too great a range of
activity, or any combination of these elements, then such restriction shall be
interpreted to extend only over the maximum period of time, geographic area, and
range of activities which said court deems reasonable and enforceable.


(iv)           If a Participant voluntarily incurs a Separation from Service, or
if a Participant involuntarily incurs a Separation from Service for Cause, such
Participant shall forfeit his or her Restricted Stock Units for which the
Restricted Period has not expired on the date of the Separation from Service.


(h)           The Committee shall have the power and authority, directly or
indirectly, to establish or to cause to be established a trust for purpose of
purchasing Stock on the open market, holding such Stock and using such Stock to
satisfy the Company’s obligations under grants of Restricted Stock Units.  If
the trust is established to satisfy the Company’s obligations with respect to
grants of Restricted Stock Units to Participants resident in Canada, such trust
may be structured to qualify as an "employee benefit plan" within the meaning
assigned by the Income Tax Act (Canada).


SECTION 6
ADMINISTRATION


The Plan shall be administered by the Committee.


The Committee (and senior executive officers in the case of initial association
grants) shall have the power and authority to grant Restricted Stock and
Restricted Stock Units to Participants, pursuant to the terms of the Plan.


In particular, the Committee (and senior executive officers in the case of
initial association grants) shall have the authority:


(i)           to select or ratify the selection of Eligible Persons;


(ii)           to determine whether and to what extent Restricted Stock or a
Restricted Stock Unit is to be granted to Participants hereunder or ratify the
grant thereof;


(iii)           to determine the number of shares of Stock to be covered by such
award granted hereunder or ratify the grant thereof;


(iv)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder (including, but not limited
to, the Restricted Period and the other conditions of full vesting of the
Restricted Stock or the Restricted Stock Units) or to ratify the grant thereof;
and


(v) to determine or ratify the determination of the terms and conditions, not
inconsistent with the terms of the Plan, which shall govern all
documentation  evidencing the Restricted Stock or the Restricted Stock Unit.


 
 

--------------------------------------------------------------------------------

 
In the event of an initial association grant of Restricted Stock or Restricted
Stock Units effectuated by action of a senior executive officer, the terms and
conditions of such grant shall be reported to the Committee at the Committee’s
next meeting for informational purposes only, it being understood that such
report shall not in any way be a condition to the effectiveness of the grant.


The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan and any award issued under the Plan; and to otherwise supervise the
administration of the Plan.  All decisions made by the Committee pursuant to the
provisions of the Plan shall be final and binding on all persons, including the
Company, its Subsidiaries and the Participants.


The Committee may delegate the administrative details and management of the Plan
to members of the Company's management and staff.  No such delegation shall
affect the Committee’s right to make final decisions with respect to any matter
arising under the Plan.




SECTION 7
ADJUSTMENTS UPON A CHANGE IN COMMON STOCK


In the event of any change in the outstanding Stock of the Company by reason of
any stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination or exchange of shares or other similar event that
may equitably require an adjustment in the number or kind of shares that may be
issued under the Plan pursuant to Section 4(b) or covered by an award under the
Plan, then in such event (i) appropriate adjustment shall automatically be made
in the maximum number and kind of shares remaining available for issuance under
the Plan, and (ii) appropriate adjustment shall automatically be made in the
number or kind of shares or other property covered by an award under the
Plan.  The Committee may take any additional action it deems necessary, in
accordance with its sole discretion, to further confirm such adjustments and any
automatic adjustments and any such additional action shall be conclusive and
binding for all purposes of the Plan.


SECTION 8
AMENDMENT AND TERMINATION


The Plan may be amended from time to time or terminated at any time and from
time to time by the Committee, subject to shareholder approval where required by
federal or state law.  Neither an amendment to the Plan nor the termination of
the Plan shall adversely affect any right of any Participant with respect to any
Restricted Stock or Restricted Stock Unit theretofore granted without such
Participant's written consent.


SECTION 9
GENERAL PROVISIONS


(a)           All shares of Restricted Stock and any shares of Stock that may be
issued in satisfaction of a Restricted Stock Unit delivered under the Plan after
the Restricted Period has expired shall be distributed in accordance with the
instructions of each Participant.  Such shares of Stock shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Stock is then listed, and
any applicable federal or state securities law.


(b)           Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of the
Plan and the granting of any award hereunder shall not confer upon any employee
of the Company or any Subsidiary nor any independent contractors associated with
the Company or its Subsidiaries any right to continued employment or association
with the Company or a Subsidiary, as the case may be, nor shall it interfere in
any way with the right of the Company or a Subsidiary to terminate the
employment of any of its employees or terminate the association of any
independent contractors associated with the Company or its Subsidiaries at any
time.


(c)           No member of the Board or the Committee, nor any officer or
employee of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company in respect of any such action, determination or interpretation.


 
 

--------------------------------------------------------------------------------

 
(d)           During the Restricted Period, a Participant's rights and interest
under the Plan may not be sold, assigned or transferred in whole or in part
either directly or by operation of law or otherwise (except in the event of a
Participant's death) including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner and no such
right or interest of any Participant in the Plan shall be subject to any
obligation or liability of such Participant.


(e)           The Company and its Subsidiaries shall have the right to deduct
from any payment made under the Plan any federal, state, provincial or local
income or other taxes required by law to be withheld with respect to such
payment.  It shall be a condition to the obligation of the Company to release
shares of Stock upon the lapse of restrictions on Restricted Stock and a
condition to the issuance of any shares of Stock to satisfy a Restricted Stock
Unit upon the lapse of restrictions on the Restricted Stock Unit that the
Participant (i) pay to the Company, upon its demand,  such amount as may be
requested by the Company for the purpose of satisfying any obligation to
withhold federal, state, provincial  or local income or other taxes and (ii)
provide the Company with a copy of any election made under Section 83 of the
Code, or any amendment thereto (the "Section 83 Election") as filed with the
Internal Revenue Service.  If the amount requested is not paid and the copy of
the Section 83 Election, if applicable, is not provided, the Company may refuse
to release or issue shares of Stock until such time as the Participant so
complies.  Unless the Committee shall in its sole discretion determine
otherwise, payment for taxes required to be withheld may be made in whole or in
part by an election by a Participant, in accordance with rules adopted by the
Committee from time to time, to have the Company withhold shares of Stock
otherwise issuable pursuant to the Plan having a fair market value equal to such
tax liability, to be determined in such reasonable manner as may be provided for
from time to time by the Committee or as may be required in order to comply with
or to conform to the requirements of any applicable or relevant laws or
regulations.


(f)           The Plan is intended to comply with all applicable conditions of
Rule 16b-3 of the 1934 Act or any successor statute, rule or regulation. All
transactions involving any Section 16(a) Person shall be subject to the
conditions set forth in Rule 16b-3, regardless of whether such conditions are
expressly set forth in the Plan. Any provision of the Plan that is contrary to
Rule 16b-3 shall not apply to Section 16(a) Persons.


(g)           With respect to awards granted hereunder that are subject to
Section 409A, this Plan is intended in all respects to comply with the
provisions of Section 409A and the Company shall interpret and administer the
Plan in a manner consistent with Section 409A.


SECTION 10
EFFECTIVE DATE OF PLAN


The Plan was originally effective as of the date of approval of the Plan by the
shareholders of the Company or such other date as the shareholders of the
Company so determined.



 
 

--------------------------------------------------------------------------------

 
